DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/305,100 and the preliminary amendments filed on 11/28/2018.
Claims 1-18 are presented for examination.

Claim Objections
Claims 1, 2, 6, 14, 16 and 18 are objected to because of the following informalities:
a)	Regarding claim 1, the limitation(s) “operations the plurality of virtual creatures” on line 3 of claim 1 to be corrected as “operations of the plurality of virtual creatures”. Claim 18 is also objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required.
Regarding claim 2, the phrase “information” on line 2 to be corrected as “the information”. Appropriate correction is required.
Regarding Claim 2, the phrase “the current state” to be corrected as “the current states” for consistency of wording of the phrase because claim 1 cites the phrase “current states”. Claims 6, 14 and 16 are also objected for the same reasons as discussed above with respect to claim 2. Appropriate correction is required.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The unlabeled box(es) shown in the drawings 2-3 should be provided with descriptive text labels, such as, in Fig. 2, the reference number “4” to be labeled as “server 4”,  the reference number “5” to be labeled as “network 5”; in Fig. 3, the reference number “7” to be labeled as “display terminal 7”, etc.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the phrase “the signal” on line 9, which renders the claim indefinite because claim 1 cites the phrase “a signal” on line 3 and “a signal” on line 6, wherein the “signal” cited on line 6 is generated by a control unit and may not be same as the cited “signal” on line 3 based on the claim language. Therefore, it is not clear which specific signal is referred to the phrase “the signal” as cited on line 9 of claim 1. Further clarification is required whether the “signal”, cited on line 3 and 6 are same.
Claim 2 recites the phrase “if” on line 1, which renders the claim 2 indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention, and what would be happened if the information does not indicates whether a first virtual creature enters a sleep state and not visually recognized by the specific user. 
Claim 4 recites the phrase “the first virtual creature is a software program”, “the sleep state is a state in which the first virtual creature displayed on a display unit of a device”, “the software program is installed disappears from the display unit such that the first virtual creature is not visually recognized by the specific user”, which renders the claim vague because, firstly, how the virtual creature is a software program, wherein claim 3 recites that virtual creature is a robot, therefore there is a conflict of interest. Secondly, the citation of “the sleep state is a state in which the first virtual creature displayed on a display unit of a device in which the software program is installed disappears from the display unit such that the first virtual creature is not visually recognized by the specific user”, which is weird language, not understandable of the feature that the applicant is trying to claim.   Further clarification is required.
Claim 6 recites the phrase “if” on line 6, which renders the claim 6 indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention, and what would be happened if the information does not indicates whether the first virtual creature enters a sleep state and not visually recognized by the specific user. To overcome the rejection under 35 U.S.C. 112(b), the examiner suggests that “if” to be corrected as “when”.
Claim 14 recites the phrase “if” on line 2 and line 6, which renders the claim 14 indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention, and what would be happened if the first user is not detected near the first virtual creature, and what would be happened if information of the current state 
Claim 16 recites the phrase “if” on line 7, which renders the claim 16 indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention, and what happened if the information does not indicates whether the first virtual creature enters the sleep state. To overcome the rejection under 35 U.S.C. 112(b), the examiner suggests that “if” to be corrected as “when”.
Claim 10 recites “the stored first user”. There is insufficient antecedent basis for this phrase. The phrase "stored first user” is not recited in the previous lines of the claim.
Claim 17 recites the phrase “the signal” on line 10, which renders the claim indefinite because claim 17 cites the phrase “a signal” on line 5 and “a signal” on line 7, wherein the “signal” cited on line 7 is generated by a control unit and may not be same as the cited “signal” on line 5 based on the claim language. Therefore, it is not clear which specific signal is referred to the phrase “the signal” as cited on line 10 of claim 17. Further clarification is required whether the “signal”, cited on line 3 and 6 are same.
Claim 18 recites the phrase “the signal” on line 9, which renders the claim indefinite because claim 18 cites the phrase “a signal” on line 3 and “a signal” on line 6, wherein the “signal” cited on line 6 is generated by the processor, and may not be same as the cited “signal” on line 3 based on the claim language. Therefore, it is not clear which specific signal is referred to the phrase “the signal” as cited on line 10 of claim 17. Further clarification is required whether the “signal”, cited on line 3 and 6 are same.


Duplicate Claims
Claim 17 is objected under 37 CFR 1.75  as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). 

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit” in claims 1, 5, 7, 17-18; “control unit” in Claims 1-2, 5-17, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5, 7, 17, claim element “communication unit” are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function. The specification is devoid of adequate structure to perform the claim function and the specification does not provide sufficient details such as one of ordinary skills in the art would understand which structures perform(s) the claim function. In particular, the Application’s Publication, US 20200039078, Para. [0110], [0245]-[0246], Fig. 6, discloses a box for “communication unit 41” that transmits and receive data, but “It can be understood by people of skill in this art that the structure of the systems shown in Fig. 6 are not a limitation to the system which can have more or less components than the figures, combine some of the components, or be arranged in different way”. There is no disclosure of any particular structure for modules/units to perform the claimed function. Additionally, the Application’s Publication, US 20200039078, Para. [0067]-[0069], Figs. 4-5, discloses Wi-Fi, LTE and Bluetooth communication unit, but they are not clearly linked to the claimed functions.
Therefore, the claims 1, 5, 7, 17-18 are indefinite and are rejected under 35 U.S.C. 112(b). Claims 2-16 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on rejected base claims.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
 (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above from the 112(f) interpretation and 112 (b) rejection, the disclosure does not provide adequate structure to perform the claimed function of “receive information of current states of a plurality of virtual creatures and transmit a signal for controlling operations the plurality of virtual creatures” in claims 1 and 17; “receives a captured image obtained by imaging the object held by the first virtual creature” in claim 5,  and “receives knowledge about a user learned by the first virtual creature” in claim 7. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Therefore, the claims 1, 5, 7 and 17 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.
Claims 2-16 are also rejected under 35 U.S.C. 112(a) because of its dependency on the rejected claims.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoo et al. (US 2003/0191560) (hereinafter Yokoo) in view of Matsuzaki et al. (US 2007/0213872) (hereinafter Matsuzaki).

Claim 1.  Yokoo teaches a virtual creature control system (See Para. [0010], [0012], Fig. 28, discloses “an electronic pet system”), comprising:
a communication unit configured to receive information of current states of a plurality of virtual creatures (See Para. [0013], “An electronic pet system has an information processing device and the information processing device has radio transmission/reception means capable of radio-transmitting and receiving the internal state of an electronic pet”) and transmit a signal for controlling operations the plurality of virtual creatures (see Para. [0013], “controls the motion section to carry out processing for implementing the electronic pet as an existence in the real world”, and see Para. [0014], “radio transmission/reception of the internal state is carried out between the information processing device and the robot which cause the electronic pet to act on the basis of the internal state” and/or see Para. [0017], “controls the action of the living body object acting in a virtual world on the basis of the internal state of the living body object, and carries out processing for displaying at least the virtual world and the living body object”), at least one virtual creature among the plurality of virtual creatures being hardware (see Fig. 6-7 and 28, discloses “the pet-type robot”, which being hardware, and furthermore, Fig. 28 discloses “virtual electronic pet 202); and
a control unit configured to generate a signal for controlling an operation of the at least one virtual creature among the plurality of virtual creatures (see Para. [0136], “he controller 82 generates control signals S5A to S5N for driving the actuators 78A to 78N on the basis of the input information, that is, the command signal S1 supplied from the command receiving section 80, the external information signal S2 supplied from the external sensor 81 and the internal information signal S3 supplied from the internal sensor 85, and sends these control signals to drive the actuators 78A to 78N, thus operating the pet-type robot 23”, and/or see Para. [0227], “the control mechanism section 93 generates a control signal S5 for driving the actuators 78A to 78N on the basis of the posture transition information S18, as shown in FIG. 8, and sends the control signal S5 to the actuators 78A to 78N so as to drive the actuators 78A to 78N, thus causing the pet-type robot 23 to make a desired motion”) and control the communication unit such that the signal is transmitted to the one virtual creature (see Para. [0123], [0127], “commands given to the pet-type robot 23, such as "Walk", "Down", and "Chase the ball", and/or see Para. [0136], “the controller 82 generates control signals S5A to S5N for driving the actuators 78A to 78N on the basis of the input information, that is, the command signal S1 supplied from the command receiving section 80, the external information signal S2 supplied from the external sensor 81 and the internal information signal S3 supplied from the internal sensor 85, and sends these control signals to drive the actuators 78A to 78N, thus operating the pet-type robot 23”, and/or Para. [0227], “the control mechanism section 93 generates a control signal S5 for driving the actuators 78A to 78N on the basis of the posture transition information S18, as shown in FIG. 8, and sends the control signal S5 to the actuators 78A to 78N so as to drive the actuators 78A to 78N, thus causing the pet-type robot 23 to make a desired motion”).
Examiner notes that the prior art Yokoo teaches the general conditions of the claim invention in different embodiments, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have combined different embodiments of the teaching of Yokoo to deploy the claimed invention without the feature of “controlling an operation of the at least one virtual creature such that the plurality of virtual creatures are not visually recognized at a same time by a specific user”.
However, Matsuzaki teaches, controlling an operation of the at least one virtual creature such that the plurality of virtual creatures are not visually recognized at a same time by a specific user (see Para. [0082], and Fig. 1&4, discloses “pet ID corresponding to a virtual pet, and the user plays with the pet shown by the pet ID”, hence controlling an operation of the at least one virtual creature such that the plurality of virtual creatures are not visually recognized at a same time by a specific user).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yokoo with the teaching of Matsuzaki to show a specific virtual pet instead of multiple pets for a user in order to provide the user a high degree of satisfaction and closeness while playing with the virtual pet.

Claim 17.  Yokoo teaches a virtual creature control system (See Para. [0010], [0012], Fig. 28, discloses “an electronic pet system”), comprising: 
a plurality of virtual creatures, at least one virtual creature among the plurality of virtual creatures being hardware (see Abstract and Fig. 44, Para. [0328], discloses (virtual electronic pet 202 and pet-type robots 204”, and see Fig. 6-7 and 28, discloses “the pet-type robot”, which being hardware, and furthermore, Fig. 28 discloses “virtual electronic pet 202”);
a communication unit configured to receive information of current states of the plurality of virtual creatures (See Para. [0013], “An electronic pet system has an information processing device and the information processing device has radio transmission/reception means capable of radio-transmitting and receiving the internal state of an electronic pet”) and transmit a signal for controlling operations of the plurality of virtual creatures (see Para. [0013], “controls the motion section to carry out processing for implementing the electronic pet as an existence in the real world”, and see Para. [0014], “radio transmission/reception of the internal state is carried out between the information processing device and the robot which cause the electronic pet to act on the basis of the internal state” and/or see Para. [0017], “controls the action of the living body object acting in a virtual world on the basis of the internal state of the living body object, and carries out processing for displaying at least the virtual world and the living body object”); and 
a control unit configured to generate a signal for controlling an operation of the at least one virtual creature among the plurality of virtual creatures (see Para. [0136], “he controller 82 generates control signals S5A to S5N for driving the actuators 78A to 78N on the basis of the input information, that is, the command signal S1 supplied from the command receiving section 80, the external information signal S2 supplied from the external sensor 81 and the internal information signal S3 supplied from the internal sensor 85, and sends these control signals to drive the actuators 78A to 78N, thus operating the pet-type robot 23”, and/or see Para. [0227], “the control mechanism section 93 generates a control signal S5 for driving the actuators 78A to 78N on the basis of the posture transition information S18, as shown in FIG. 8, and sends the control signal S5 to the actuators 78A to 78N so as to drive the actuators 78A to 78N, thus causing the pet-type robot 23 to make a desired motion”) and control the communication unit such that the signal is transmitted to the one virtual creature (see Para. [0123], [0127], “commands given to the pet-type robot 23, such as "Walk", "Down", and "Chase the ball", and/or see Para. [0136], “the controller 82 generates control signals S5A to S5N for driving the actuators 78A to 78N on the basis of the input information, that is, the command signal S1 supplied from the command receiving section 80, the external information signal S2 supplied from the external sensor 81 and the internal information signal S3 supplied from the internal sensor 85, and sends these control signals to drive the actuators 78A to 78N, thus operating the pet-type robot 23”, and/or Para. [0227], “the control mechanism section 93 generates a control signal S5 for driving the actuators 78A to 78N on the basis of the posture transition information S18, as shown in FIG. 8, and sends the control signal S5 to the actuators 78A to 78N so as to drive the actuators 78A to 78N, thus causing the pet-type robot 23 to make a desired motion”).
Examiner notes that the prior art Yokoo teaches the general conditions of the claim invention in different embodiments, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have combined different embodiments of the teaching of Yokoo to deploy the claimed invention without the feature of “controlling an operation of the at least one virtual creature such that the plurality of virtual creatures are not visually recognized at a same time by a specific user”.
However, Matsuzaki teaches, controlling an operation of the at least one virtual creature such that the plurality of virtual creatures are not visually recognized at a same time by a specific user (see Para. [0082], and Fig. 1&4, discloses “pet ID corresponding to a virtual pet, and the user plays with the pet shown by the pet ID”, hence controlling an operation of the at least one virtual creature such that the plurality of virtual creatures are not visually recognized at a same time by a specific user).


Claim 18. Yokoo teaches a virtual creature control method (see Para. [0011], discloses “an electronic pet system according to the present invention has an information processing device and a robot.  The information processing device has transmission/reception means capable of transmitting and receiving the internal state of an electronic pet, which is changed in accordance with input information and is information for causing the electronic pet to act, and image display means, and carries out processing for implementing the electronic pet by the image display means”), comprising: 
Causing, by a processor, a communication unit to receive information of current states of a plurality of virtual creatures (See Para. [0013], “An electronic pet system has an information processing device and the information processing device has radio transmission/reception means capable of radio-transmitting and receiving the internal state of an electronic pet”) and transmit a signal for controlling operations the plurality of virtual creatures (see Para. [0013], “controls the motion section to carry out processing for implementing the electronic pet as an existence in the real world”, and see Para. [0014], “radio transmission/reception of the internal state is carried out between the information processing device and the robot which cause the electronic pet to act on the basis of the internal state” and/or see Para. [0017], “controls the action of the living body object acting in a virtual world on the basis of the internal state of the living body object, and carries out processing for displaying at least the virtual world and the living body object”), at least one virtual creature among the plurality of virtual creatures being hardware (see Fig. 6-7 and 28, discloses “the pet-type robot”, which being hardware, and furthermore, Fig. 28 discloses “virtual electronic pet 202); and 
generating. by the processor, a signal for controlling an operation of the at least one virtual creature among the plurality of virtual creatures (see Para. [0136], “he controller 82 generates control signals S5A to S5N for driving the actuators 78A to 78N on the basis of the input information, that is, the command signal S1 supplied from the command receiving section 80, the external information signal S2 supplied from the external sensor 81 and the internal information signal S3 supplied from the internal sensor 85, and sends these control signals to drive the actuators 78A to 78N, thus operating the pet-type robot 23”, and/or see Para. [0227], “the control mechanism section 93 generates a control signal S5 for driving the actuators 78A to 78N on the basis of the posture transition information S18, as shown in FIG. 8, and sends the control signal S5 to the actuators 78A to 78N so as to drive the actuators 78A to 78N, thus causing the pet-type robot 23 to make a desired motion”) and controlling the communication unit such that the signal is transmitted to the one virtual creature (see Para. [0123], [0127], “commands given to the pet-type robot 23, such as "Walk", "Down", and "Chase the ball", and/or see Para. [0136], “the controller 82 generates control signals S5A to S5N for driving the actuators 78A to 78N on the basis of the input information, that is, the command signal S1 supplied from the command receiving section 80, the external information signal S2 supplied from the external sensor 81 and the internal information signal S3 supplied from the internal sensor 85, and sends these control signals to drive the actuators 78A to 78N, thus operating the pet-type robot 23”, and/or Para. [0227], “the control mechanism section 93 generates a control signal S5 for driving the actuators 78A to 78N on the basis of the posture transition information S18, as shown in FIG. 8, and sends the control signal S5 to the actuators 78A to 78N so as to drive the actuators 78A to 78N, thus causing the pet-type robot 23 to make a desired motion”).
Examiner notes that the prior art Yokoo teaches the general conditions of the claim invention in different embodiments, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have combined different embodiments of the teaching of Yokoo to deploy the claimed invention without the feature of “controlling an operation of the at least one virtual creature such that the plurality of virtual creatures are not visually recognized at a same time by a specific user”.
However, Matsuzaki teaches, controlling an operation of the at least one virtual creature such that the plurality of virtual creatures are not visually recognized at a same time by a specific user (see Para. [0082], and Fig. 1&4, discloses “pet ID corresponding to a virtual pet, and the user plays with the pet shown by the pet ID”, hence controlling an operation of the at least one virtual creature such that the plurality of virtual creatures are not visually recognized at a same time by a specific user).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yokoo with the teaching of Matsuzaki to show a specific virtual pet instead of multiple pets for a user in order to provide the user a high degree of satisfaction and closeness while playing with the virtual pet.

Claim Objections (having “Allowable Subject Matter”)
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and written to overcome the rejection(s) under 35 U.S.C. 112(b), and claims objections for informalities, set forth in this Office action. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 2, Yokoo et al. (US 2003/0191560) discloses in Para. [0231], “it is possible to cause the electronic pet to take an action like crying or falling asleep”.
Matsuda et al. (US 2003/0080989) discloses in Fig. 9, Para. [0115], “a button represented as "Sleep" for putting the virtual reality pet to bed”. Trzecieski et al. (US 2016/0236096) teaches in para. [0024], [0031], Fig. 2B, “the virtual pet 188 goes to sleep at 10 pm)”, in Para. [0018], Fig. 2A, discloses “the virtual electronic pet graphic 188a that is displayed is either a first virtual electronic pet image 189a or a second virtual electronic pet image 189b”, and in Para. [0020], “the at least a first virtual electronic pet image 189a and a second virtual electronic pet image 189b as of an US 2002/0098879) discloses in Para. [0062], “In the absence of further clapping within a predetermined time limit the pet robot automatically stops further action and goes into the sleep mode If an additional predetermined time limit elapses in the sleep mode without perceiving any clapping, the pet robot escapes from the Basic mode.  In this state, the pet robot can be activated a new by resetting operation mode via the mode setting part 150”. Eguchi et al. (US 2005/0272504) teaches in Para. [0055]-[0058], Fig. 1, “players interact with each of the home video game platforms 50 and customizing the appearance of the player character 206 and controlling the character 206 to move through and explore the virtual environment 202, and “activities of Character 206 are simulated and controlled locally by the player H's own local home video game platform 50”), and in Para. [0056]-[0058], “characters 206, 208 and objects 210 are defined in part by data or information supplied by the system 50. The player H 60 can, for example, customize the appearance of the player character 206 by importing and defining graphics used for the player character's clothing or accessories, and once the player H has defined a corresponding player character 206, the player may control his or her player 65 character 206 to move through and explore the virtual environment 202”.
The closest prior arts on record as cited above, fails to disclose or teach individually or in combination to render obvious limitations of “[[if]] when the information of the 
Regarding Claim 16, the closest prior arts on record, Yokoo et al. (US 2003/0191560), Matsuda et al. (US 2003/0080989), Trzecieski et al. (US 2016/0236096), Rheey (US 2002/0098879) and Eguchi et al. (US 2005/0272504) fails to disclose or teach individually or in combination to render obvious limitations of “wherein any one virtual creature among the plurality of virtual creatures is in an activated state, and other virtual creatures are in sleep state, the control unit continuously sets a moving flag at a predetermined timing, the control unit transmits a control signal for giving an instruction to enter the sleep state to the virtual creature in the activated state when the moving flag is set, and [[if]] when the information of the current state indicating that the virtual creature in the activated state enters the sleep state in accordance with the control signal is received, the control unit transmits a control signal for permitting activation to any one virtual creature among the other virtual creatures in the sleep state” and in combination of other limitations of base claim 1. Therefore Claim 16 would be allowable if it is written in independent form including all of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/B M M HANNAN/Examiner, Art Unit 3664